On the Merits.
The record shows the mortgage notes were placed by the mortgage creditor in the hands of her attorney, for collection.
On the application of the attorneys the interest on the notes was paid for two successive years and corresponding extensions were given by the attorneys; at the expiration of this last extension the administrator of the succession offered to pay the principal and interest of the debt, but refused to pay the attorneys’ fees. The attorneys insisted on that payment, as part of their client’s debt. On the rule to sell the property, the court sustained the contention that the mortgage *1673creditor could not demand the attorneys’ fees and refused the order of sale. On this appeal the question is whether the succession of Foster is not liable for the foes claimed as part of the debt secured by the mortgage.
The notes were put in the attorneys’ hands for collection. They rendered the usual services incident to such collections, obtained the payments of interest, and gave the extensions on the expectation of full payment of the debt, interest and fees.
The fee of the attorney stipulated in the act of mortgage, is due when the mortgagee is bound to employ counsel to attend to his claim. Levy vs. Beasly, 41st Ann., 632; Mullen vs. His Creditors, 39th Ann., 399.
The amount due by a succession, the delays given, the agreement arrived at about the claim, the written acknowledgement endorsed on •the claim, rendered the succession responsible for the fee.
The suit was averted by mutual agreement with the parties and the debtor’s acknowledgement of the debt. The acknowledgement, as endorsed on the claim at the time a delay was granted, was, in character, equal to a judgment. Succession of Remore, 29th Ann., 494.
Under the circumstances the proceedings were legal proceedings and fell within the stipulations of the act of mortgage.
It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed. ■
It is further ordered, adjudged and decreed, that the mortgaged premises described in the petition, be sold to pay and satisfy the amount duo upon three mortgage notes, each for the sum of two thousand two hundred dollars, payable respectively on the twelfth day of March, of the years 1892, 1893 and 1894, and on which the interest has been paid up to March 12th, 1897, and for ten per cent, on the amount of the principal and interest due, and ten per cent, on the amount of the interest due and collected from March 12th, 1894, till paid, as attorneys’ fees.
It is further ordered, adjudged and decreed that the succession pay the costs of both courts.